Fourth Court of Appeals
                                        San Antonio, Texas
                                              October 27, 2015

                                            No. 04-15-00613-CV

                                      IN RE Lawrence SHIPLEY III

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On October 14, 2015, the real party in interest filed a motion to abate this original
mandamus proceeding to allow the parties to participate in voluntary mediation of the underlying
dispute. Having considered the motion, relator’s response and the real party’s reply, the motion
is GRANTED IN PART. Real party in interest’s request for additional time to file a response to
the petition for writ of mandamus is GRANTED. The respondent and the real party in
interest may file a response to the petition for writ of mandamus in this court no later than
December 13, 2015. Any such response must conform to Texas Rule of Appellate Procedure
52.4. The parties are requested to advise the court as soon as practicable of any successful
resolution of the matters underlying this original proceeding.

           It is so ORDERED on October 27, 2015.



                                                         PER CURIAM




           ATTESTED TO: ________________________________
                        Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2012-CI- 13421, styled In the Interest of L.N.S., A Minor Child, pending
in the 166th Judicial District Court, Bexar County, Texas, the Honorable Stephani A. Walsh presiding.